             Case 2:11-cr-00415-JCC Document 1064 Filed 09/09/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR11-0415-JCC
10                              Plaintiff,                    ORDER
11          v.

12   TODD ROBERT HAMILTON, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Defendant Gary Aardema’s Motion to Seal
16   Exhibit 1 to Defendant’s Sentencing Memorandum. (Dkt. No. 1055.) Having considered the
17   briefing and the relevant record, the Court GRANTS the motion for the reasons below.
18   I.     DISCUSSION
19          The First Amendment protects the public’s right of access to criminal trials. See, e.g., Globe
20   Newspaper Co. v. Super. Ct. for Norfolk Cty., 457 U.S. 596, 606 (1982). The public also has a
21   common law right to inspect and copy public records, including those from judicial proceedings.
22   See Nixon v. Warner Commc’ns, 435 U.S. 589, 597 (1978). But these rights are not absolute. They
23   must yield when (1) sealing a document serves a compelling interest, (2) that is substantially likely
24   to be harmed if the document is not sealed, and (3) there are no less restrictive alternatives for
25   protecting the interest. See United States v. Doe, 870 F.3d 991, 998 (9th Cir. 2017).
26          Aardema asserts that Exhibit 1 to his sentencing memorandum contains information of a


     ORDER
     CR11-0415-JCC
     PAGE - 1
               Case 2:11-cr-00415-JCC Document 1064 Filed 09/09/21 Page 2 of 2




 1   “sensitive and confidential nature . . . which, if made public, could result in irreparable harm to

 2   [him] and his family.” (Dkt. No. 1055 at 1.) The Court has reviewed Exhibit 1 and finds that sealing

 3   serves a compelling interest in protecting the privacy and safety of Aardema and his family. The

 4   procedural posture of the case—Aardema has already been sentenced—also favors sealing. Cf.

 5   Perry v. Brown, 667 F.3d 1078, 1087 (9th Cir. 2012) (parties’ reliance interest in maintaining

 6   confidentiality of previously sealed records favored keeping them under seal). There is a

 7   substantial likelihood of harm to these interests if the exhibit is unsealed, and there are no less

 8   restrictive ways for protecting these interests. Additionally, Aardema’s motion is unopposed.
 9   II.      CONCLUSION

10            For the foregoing reasons, the Court hereby GRANTS Aardema’s motion (Dkt. No.

11   1055).

12            DATED this 9th day of September 2021.




                                                          A
13

14

15
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR11-0415-JCC
     PAGE - 2
